                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA
In re:

Larry and Laurie Smith
               debtor.                                              Ch. 12 19‐41842

                      PRELIMINARY ORDER FOR USE OF CASH COLLATERAL

 The Debtor's motion for an order authorizing the use of cash collateral came before William J.
Fisher, United States Bankruptcy Judge, on August 22, 2019. Appearances were noted on the
record. Based on the motion and supporting documents submitted by the Debtors for Use of
Cash Collateral, and the files and records herein.

 IT IS HEREBY ORDERED:

1. The Debtors are authorized to use cash collateral to conduct their farming operation.

2. The Debtors are authorized to sell and replace cattle throughout their bankruptcy case. For
each animal sold, debtors are authorized to purchase at least one one head of cattle to feed up
and pay Old National Bank $350.00 .

3. The Debtors are authorized to pay CNH $100.00 per month as adequate protection
regarding its collateral.

4. For purposes of adequate protection, and only to the extent of cash collateral used, the Old
National Bank shall have a replacement lien in the Debtors’ post‐petition assets of the same
type and nature as subject to the prepetition liens. Such liens shall have the same priority and
effect as the such lien creditors held on the prepetition property of the Debtors, and are
granted only to the extent of the diminution in value of such creditors' interest in prepetition
collateral.

5. As additional adequate protection, the Debtors are required to maintain insurance on all of
the property in which the secured creditors have a security interest as a condition of cash
collateral use.

6. The replacement liens of the secured creditors are deemed properly perfected without any
further act or deed on the part of the debtors or the creditor.

7. This order shall continue in effect until September 18, 2019, inasmuch as a final hearing on
this matter is scheduled for September 17, 2019.
                                        /e/ William J. Fisher
Dated: August 22, 2019               ________________________________
                                     United States Bankruptcy Judge
                                        NOTICE OF ELECTRONIC ENTRY AND
                                        FILING ORDER OR JUDGMENT
                                        Filed and Docket Entry made on08/22/2019
                                        Lori Vosejpka, Clerk, by WM
